  Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 1 of 5
4t7t2020      Tulsa County jail occupancy hits record low as judges, attorneys, police adjust to COVID-19 pandemic I Crime & Courts   I   tulsawodd.com


  Tirlsa County jail occupancy hits record low as judges, attorneys,
  police adjust to COVID-l9 pandemic
  Ey Samantha Vicent    Tu               Mar 28,2020
                                                                                                        Exhibit "L"




 As of 4 p.m. Friday, the Tulsa County Jail population had decreased roughly 15 percent within a 1O-day period                                -
 resulting in what's believed to be a new low of occupancy at the facility. MIKE SIMONS/Tulsa World
 STAFF




     Related Content
     Find all of the links to coronavirus content in this Tulsa World SpCSla! report




 The local court system is adapting to life amid the COVID-19 global pandemic.

 As of 4 p.m. Friday, the Tulsa County Jail population had decreased roughly I5o/owithina
 10-day period     resulting in what's believed to be a new low of occupancy at the facility.
                    -
     Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 2 of 5
4t7t2020     Tulsa County jail occupancy hits record low as judges, attorneys, police adjust to COVID-19 pandemic I Crime & Courts I tulsaworld.com

  "We have told officers to use discretion," Tulsa Police Chief Wendell Franklin told the
  Tulsa World this week. '.We don't want to put offrcers in any danger. We don't want to
  bring people into the city jail or the county jail to potentially spread this virus."




  However, Franklin cautioned the state is in "a crisis" because of the safety risks created by
  the rapid spread of COVID-19, caused by the coronavirus.

  "'We're in this pandemic, but we still have to try and maintain order within our
  community," he said. ooCrime does not stop because this pandemic has hit, and we wish it
  would."

  On Friday, the Oklahoma Supreme Court modified its March 16 emergency order to state
  district courts requiring the cancellation ofjuried trials through May 15 and ordered the
  closure of all 77 county courthouses except for emergencies. In emergency hearings, no
  more than 10 people can be in a courtroom at one time, including the judge and court
  personnel.


  In speciahzedproceedings March 19, the Tulsa County Public Defender's Office
  successfully lobbied for the release of dozens of people either accused only of
  misdemeanors or nonviolent felony offenses. By the end of that day, Tulsa County
  Presiding Judge William LaFortune ordered courtrooms and judges' offices closed, though
  the daily bond docket     and other emergency civil and criminal matt        is still taking
  place remotely.
                                 -
  Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 3 of 5
4t7t2020    Tulsa County jail occupancy hits record low as judges, attorneys, police adjust to COVID-19 pandemic I Crime & Courts I tulsaworld.com

  District Attorney Steve Kunzweiler said Wednesday that LaFortune, Tulsa Mayor G.T.
  Bynum and Franklin have since spoken about "limiting affests to public safety threats" or
  those "engaged in ongoing criminal enterprises."


 Bynum's office declined further comment but Franklin said he recorded3T anests on
 March 17 compared to 22 anests on Tuesday.

 Chief Public Defender Corbin Brewster said there were about 1,250 people housed at the
 Tulsa County jail on March 16, while a jailpopulation report Friday afternoon said there
 were nearly 1,100 people on the books.

 "We don't want people in the jail any more than they want to be in the jaiI," said Broken
 Arrow Police Public Information Officer Chris Walker, whose agency transports arrestees
 to Tulsa and Wagoner counties. 'oEven on our responses to calls, we're taking a lot of
 telephone reports instead of in-person reports to minimize contact."

 Franklin said Tulsa County Sheriff Vic Regalado has since implemented a protocol to
 separate new bookings from those who are akeady in general population. Sheriff's Office
  spokeswoman Casey Roebuck has said there is no evidence COVID-I9 has entered the
 jail, though the county has not publicly said whether anyone in the jail has been tested.

 Kunzweiler issued a statement to the World in which he said, "Individuals who are not
 public safety threats are processed quickly and many times released (from jail) on a
 personal recognizance bond or on a reduced bond."


 But Brewster said he identified at least 10 arrests between March 19 and 23 thatwere
 "likely avoidable" altogether, including a woman arrested March 2l on a $100 bond for a
 2008 misdemeanor warrant for a bogus check.

 Kunzweiler, in his statement, said people can be released from custody pre-trial either on
 their own reco gnizance with conditions including ankle monitors and homebound
 detention if necessary, and said, "This is a fluid situation with changes happening every
 day;'

He said the daily bond docket helps to more quickly address cases such as the ones
Brewster highlighted.
     Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 4 of 5
4t7t2020    Tulsa County jail occupancy hits record low as judges, attorneys, police adjust to COVID-19 pandemic I Crime & Courts I tulsaworld.com




  Asked about the arrests Brewster cited, Franklin said there are often "underlying factors"
  that go into the decision to arrest someone with such awaffartt, including whether the
  person is disturbing the peace during their interaction.


  He went on to say it was easy to "sit an office and say on paper we should not make affests
  on petty crimes and other thingso" but countered: "What if we get called to, say, a guy
  running around naked on the streets of Tulsa?

  "Do people want their kids (and) do families want to see that?" Franklin asked. "In some
  instances, we have to make an affest on that." However, he said: 'oThere's lots of times we
  interact with people and say 'you have warrants, go take care of those.' "

  He said, 'ol've been on for 23 years and I was doing it as a rookie officer. We've always
  had that (discretion.) And I think more so now officers are using that discretion."


  When asked a similar question about warrant-related arrests, Sand Springs Police Chief
  Mike Carter said, o'The guidance we've put out to our officers is that they need to use
   discretion in those types of situations. There's obviously a lot more important things to be
   concentrating on right now."


   Carter said offrcers there have typically issued citations for drug crimes since the
   legislative passage of criminal justice reform measures. However, he said the agency is
   also limiting arrests for certain other nonviolent offenses and said police are focused on
   outreach to businesses impacted by closures due to COVID-19.
   Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 5 of 5
4t7t2020    Tulsa County jail occupancy hits record low as judges, attorneys, police adjust to COVID-19 pandemic I Crime & Courts I tulsaworld.com

  "But when we say nonviolent offenses, to be clear, we do not count burglary and felony-
  level theft crimes in that same manner," Carter said.

 Walker, from Broken Arrow, said officers would still be required to make affests in
 suspected cases of domestic violence but said he believed "not much has changed" with
 regard to behavior on patrol.

 o'Where
           is the line?" he said of deciding which offenses are worthy of arrest. "Everybody's
 going to say something different. Minor offenses may get a citation rather than an arrest,
 but that's going to be the individual officer's discretion."

 Brewster said Friday afternoon that he thinks law enforcement has overall "done better" at
 reducing bookings since last week and added: "I think there seems to have been a change
 in tone in terms of those arrests." He also commended Franklin's willingness to discuss
 circumstances related to the arrests he identified.

 "We recognize the seriousness of this and we recognize the judicial system isn't operating
 at full strength. We know that," Franklin told the World of the situation. "Obviously the
 courts know that. The presiding judge knows that. Our municipal judges and court
 administrator know that.

 "But they reco gntze there is still some function of government that has to be maintained
 and that judicial branch has to continue to operate, albeit more slowly and remotely. That's
 the difficult thing. We know we still have to operate and every branch of government still
 has functions it has to do."
